

117 HJ 34 RH: Providing for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to “Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources Review”.
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 45117th CONGRESS1st SessionH. J. RES. 34[Report No. 117–64]IN THE HOUSE OF REPRESENTATIVESMarch 26, 2021Ms. DeGette (for herself, Mr. Peters, Mr. Lamb, Ms. Barragán, Mr. Blumenauer, Ms. Blunt Rochester, Mr. Casten, Mr. Cohen, Mr. Connolly, Mr. Cooper, Mr. DeFazio, Ms. Escobar, Mr. Espaillat, Mr. Grijalva, Mr. Huffman, Mr. Khanna, Ms. Kuster, Ms. McCollum, Ms. Moore of Wisconsin, Ms. Norton, Mr. Pappas, Mr. Quigley, Mr. Raskin, Mr. Sires, Ms. Velázquez, Mr. Welch, Mr. Hastings, Mr. Lowenthal, and Ms. Lee of California) submitted the following joint resolution; which was referred to the Committee on Energy and CommerceJune 17, 2021Additional sponsors: Ms. Schakowsky, Ms. Porter, Mr. Perlmutter, and Mrs. DingellJune 17, 2021Reported from the Committee on Energy and Commerce; committed to the Committee of the Whole House on the State of the Union and ordered to be printedJOINT RESOLUTIONProviding for congressional disapproval under chapter 8 of title 5, United States Code, of a rule submitted by the Environmental Protection Agency relating to Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources Review.That Congress disapproves the rule submitted by the Environmental Protection Agency relating to Oil and Natural Gas Sector: Emission Standards for New, Reconstructed, and Modified Sources Review (published at 85 Fed. Reg. 57018 (September 14, 2020)), and such rule shall have no force or effect.June 17, 2021Committed to the Committee of the Whole House on the State of the Union and ordered to be printed